1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EDWARD WHITEHOUSE,                                )   Case No.: 1:18-cv-0266- DAD - JLT
                                                       )
12                  Plaintiffs,                        )   ORDER TO SHOW CAUSE WHY SANCTIONS
                                                       )   SHOULD NOT BE IMPOSED FOR FAILURE TO
13          v.                                         )   COMPLY WITH THE COURT’S ORDERS
                                                       )
14   SIGNATURE HEALTH CARE SERVICES,                   )
     LLC,                                              )
15                                                     )
                    Defendant.                         )
16                                                     )

17          On December 11, 2018, Plaintiff informed the Court the parties settled the case. (Doc. 22) The

18   Court ordered the parties to file their stipulated dismissal by January 7, 2019 (Doc. 23), but they have

19   not done so. Thus, no later than January 18, 2019, the parties SHALL show cause in writing why

20   sanctions should not be imposed for their failure to comply with the Court’s orders. Alternatively, they

21   may file the stipulated dismissal by January 18, 2019.

22
23   IT IS SO ORDERED.

24      Dated:     January 10, 2019                            /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
